By the Court. —
Benning, J.
delivering the opinion.
Lesseurs’s fi.fa. was older than Marshall’s.
The agreement between Scarborough, Lesseur’s attorney, Brantly, the defendant in the two fi. fas; McGriff, Brantley’s friend; and Manning, the monied man ; was in effect this: That Manning should advance to Scarborough, the amount due upon the Lesseur fi. fa. That Scarborough should get a transfer of that fi. fa., made by Lesseur to McGriff and that Brantly, with McGriff as his surety, should give his note to *476Maiming, for the money advanced by him to Scarborough,, as well as for the debts which he, Manning, already held on Brantley. This agreement was carried out.
If this agreement was valid, it gave to McGriff the absolute. right to the fi.fa., on his paying the note made by him and Brantly, to Manning; and, consequently, gave him, in that event, the right to collect the fi. fa. out of the money raised by the Marshall fi.fa. The agreement was not one for the satisfaction of the older fi.fa. The only condition on which McGriff would become a party to the agreement, was that the fi.fa. should be kept unsatisfied, and should be transferred to .him, for his security or indemnity, in the event that he had the Manning note to pay.
Was the agreement valid ? So far as the parties to it were concerned, there can be no doubt, that it was, if it bound Lesseur. But it did bind him ; he ratified the action of his attorney, Scarborough, and made a transfer of the fi.fa. to McGriff. And, omnis ratihabitio reirotrahitur, et mandato priori sequiparatur. Stor. a3g. § 245.
And it must he equally true, that so far as Marshall, the plaintiff in the younger fi.fa., was concerned, the agreement was also valid, if the agreement was one that could do him no prejudice.
And the agreement was one that could do him no prejudice. The agreement gave to the Lesseur fi.fa., no additional advantage whatever, over the Marshall fi. fa. The Lesseur fi.fa., being the older of the two, had originally precedence of payment out of Brantiy’s property. The agreement caused the right to receive this payment, to pass from Lesseur to McGriff. That was all that it did, so far as the efficacy of the fi.fa. was concerned. But it was all one to the Marshall fi. fa., who was the person, to receive this payment.
The agreement, then, was valid, as to all concerned.
And it appears, that McGriff, the surety of Brantly to the *477Manning note, had paid Manning that note, by substituting his own individual note, for that note.
Consequently, McGriffwas the absolute owner of the Lesseur Ji.fa. And therefore, it must he true, that the Court was right, in giving him precedence of payment over Marshall, out of the money raised by the Marshall fi. fa.
But say, that the agreement was not valid. Say, that the want of authority in Scarborough, Lesseur’s attorney, to bind Lesseur, rendered the agreement invalid, then still the result would he the same, for in that case, the transfer by Scarborough would be void, and the would stand, in all res-
pects, as if no such agreement had been made. Consequently, it would stand open as the fi fa. of Lesseur himself; and he would be entitled to the precedence over Marshall.
Any way, therefore, the Lesseur fi. fa. was entitled to this precedence; and the Court was right in holding it so entitled.
We, therefore, affirm the judgment of the Court below.
Judgment affirmed.